It seems now too well established to need the citation of authority that where the bill of exceptions contains no reference to the motion for a new trial, does not recite that *Page 555 
same was filed, either granted or refused, and an exception reserved to the ruling, the trial court's action with regard to same will not be here reviewed.
In this case we are unwilling to say that there wasno evidence tending to show the guilt of appellant as charged. Consequently, we would not hold the trial court in error for refusing to give, at appellant's request, the general affirmative charge in his favor. McMillan v. Aiken et al.,205 Ala. 35, 88 So. 135.
We find nowhere any prejudicial error, and the judgment of conviction is affirmed.
Affirmed.